The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The present Office Action is pursuant to Applicant’s communication on 06-10-2020; claim(s) 1-20 are pending. This application was filed 06-10-2020.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method claims (claims 1-12), computer device claims (13-17) and non-transitory machine claims (claims 18-20) are directed to at least one potentially eligible category of subject matter. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied. 
The subsequent analysis pertains to method claims (claims 1-12), computer device claims (13-17) and non-transitory machine claims (claims 18-20):
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“determining an amount of spend over a timespan by a content provider…” … “determining a number of exploration impressions of users viewing exploration content …” … “determining a return …ROEI …” “utilizing the ROEI metric to rank available exploration content …”  ” (determining steps are associated with gathering data associated with amounts bidders are willing to spend new content corresponding to new content associated with “content items … available for serving non-exploration traffic …”, the invention akin to choosing a new concept that is not yet understood, and applying a weak model based on examining a content user’s reaction to the content while limiting loss or maximizing profit during an exploration (by ranking selected content for users based on a spend-related metric) of the parameters of this new content and after a certain amount of experience, and having learned about the new content’s parameters, removing this new content from an exploratory or new categorization to a non-exploratory category, or old content paradigm,  limitation steps describing managing marketing or sales activities associated with behavior or interactions associated with providing content to users of a content serving platform (e.g., social activities, following rules or instructions) between people and providers of said content, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity)
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 13, 18, recite the additional elements of “… memory”; … “ … processor”; “… and “non-transitory machine readable medium” for performing the method of utilizing a metric to rank available content. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 1, 13, 18 have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including processors - see Applicant specification, ¶¶28, 70-72]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12, 14-17, and 19-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-12, 14-17, and 19-20 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea grouping discussed above in the analysis of independent claim 1, 13, 28, along with, at most, other abstract ideas. For example, claims 2-12, 14-17, and 19-20 recite the following limitations: “… serving the exploration traffic based upon the ROEI …”, which further narrow the abstract idea recited in independent claims 1, 13, 18 by reciting additional details or steps that set forth activities for managing marketing or sales activities associated with behavior or interactions associated with providing or targeted service associated with identified needs of a user (e.g., social activities, following rules or instructions) between people and providers of said services, any additional elements amounting to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.



Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 4 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim(s) 4, aforesaid claim(s) recite(s) or incorporate limitations that include the element “the percentage of exploration traffic”. For purposes of examination and based on the context, this dependent claim will be assumed to depend from claim 2, though claim 2 would need to be amended as well to meet the single tense of “the percentage” in claim 4. This/these issue(s) will not be held in abeyance and thus needs correction.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-6, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boshy (US 10,304,081) in view of Yan (US 10,362,129) and further in view of Shah (US 2019/0080348).Regarding claim 1, 13, 18, Boshy discloses: A method, comprising: executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising, A computing device comprising: a processor; [14:41-42] and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising, A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising [14:41-42: memory and processor for implementing method steps]: 










Boshy discloses
determining a number of exploration impressions of users viewing exploration content items of the content provider over the timespan, wherein the exploration content items of the content provider are available for serving exploration traffic from the client devices in a non-deterministic manner (i.e., providing exploration content, including new content, which is not yet trained or “measured” is allocated to content users using a model which is not fully trained, a model whose weights are not yet determined pursuant for the need for the model to be trained to become a measured model, merging the newly trained model to an already existing measured model, over a time period associated with [b], until a time in which all content is no longer exploratory but rather mature and worthy of being merged with a mature, measured model, consistent with Applicant specification, ¶¶2-3); [11:61: determining a number of measures, including CTR, and a “number of served impressions”, and a “number of servings” associated with said impressions, over a “period of time” in association with “exploration” association with content of an “exploration group”, a “group of recommendation” representing content “newly added to the recommendation system”, as depicted in 11:13-63, until when said content evolves [after a “threshold (e.g., number of experiments) that is specified in the configuration data in a data store to determine whether there is sufficient measured data”] to become mature and is so is “merge[d]” together with a mature “measured” model associated with serving probabilities, linked to grades further based on Cost per Click, CPC and Click Through Rate, CTR, as summarized in FIG 6]

Regarding [b] Boshy discloses provid[ing] content items of the content provider through a content serving platform to client devices of users, wherein the content items of the content provider are available for serving non-exploration traffic from client devices in a deterministic manner using a user engagement model (i.e., employing an already mature or trained model, a deterministic model, for content that does not require training, old content items, consistent with Applicant specification, ¶¶2-3); [12:1-14: “non-exploration” content from a “non-exploration group”, employing “measured data”, said content employing a known CTR value based on said “measured data”]

Boshy does not explicitly disclose, as disclosed by Yan:
determining an amount of spend over a timespan by a content provider to provide content items of the content provider through a content serving platform to client devices of users, wherein the content items of the content provider are available for serving non-exploration traffic from client devices in a deterministic manner using a user engagement model (i.e., determining the amount spent over a period by a content provider); [10:27-35]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Boshy, including mechanism(s) [b], as taught by Yan. One of ordinary skill would have been so motivated to include said mechanism(s), in order to best optimize not only Return on Investment goals but also content relevance to served users. [9:19-10:18-41]

While Yan discloses a Return on Investment associated with content spend of a content provider [10:27-35], it does not explicitly disclose, as disclosed by Shah:
 determining a return on exploration impression (ROEi) metric for the content provider based upon a ratio of the amount of spend to the number of exploration impressions (i.e., [c]-[d] determining an expected cost ratio, a cost per mille, or eCPM, consistent with Applicant’s specification, ¶2 detailing ranking of available content based on value of bids); [As depicted in ¶4, employing “expected cost per mille” in association with providing content to users] and

utilizing the ROEi metric to rank available exploration content items of content providers for serving the exploration traffic; [As depicted in ¶4, “[a]dvertisements are ranked and selected based on expected revenue produced for an advertiser associated with the advertisement. Expected revenue may be referred to as expected cost per mille, or eCPM, referring to the expected cost per one thousand impression delivered for the advertisement”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Boshy and Yan, including mechanism(s) [c]-[c], as taught by Shah. One of ordinary skill would have been so motivated to include said mechanism(s), in order to best align click probability relevance to advertisement spending, facilitating a content delivery system’s ability to provide most relevant content to a user, said content corresponding to content or advertising most likely to cause the user to interact with the content, expected revenue typically calculated as a product of a bid amount (the amount the advertiser associated with the advertisement agrees to pay when an end user sees the advertisement on a web page and clicks on the advertisement), and a click probability), the operator of the content delivery system having control of the click probability.[¶¶3-4]
Regarding claim 2, Boshy-Yan-Shah, as a combination discloses: The method of claim 1. Shah discloses [a]: comprising: serving the exploration traffic using exploration content items selected based upon percentages of exploration traffic assigned to content providers with exploration content items based upon ROEi metrics for the content providers (i.e., ranking and selecting content based on expected cost per mille). [As depicted in ¶4, “[a]dvertisements are ranked and selected based on expected revenue produced for an advertiser associated with the advertisement. Expected revenue may be referred to as expected cost per mille, or eCPM, referring to the expected cost per one thousand impression delivered for the advertisement”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Boshy and Yan, including mechanism(s) [a], as taught by Shah. One of ordinary skill would have been so motivated to include said mechanism(s), in order to best align click probability relevance to advertisement spending, facilitating a content delivery system’s ability to provide most relevant content to a user, said content corresponding to content or advertising most likely to cause the user to interact with the content, expected revenue typically calculated as a product of a bid amount (the amount the advertiser associated with the advertisement agrees to pay when an end user sees the advertisement on a web page and clicks on the advertisement), and a click probability), the operator of the content delivery system having control of the click probability.[¶¶3-4]
Regarding claim 4, Boshy-Yan-Shah, as a combination discloses: The method of claim 1. Boshy discloses: comprising: determining the percentage of exploration traffic for the content provider based upon a minimum exploration percentage metric (i.e., employing a minimum percentage metric for exploration content, corresponding to new content items). [13:27-28]Regarding claim 5, Boshy-Yan-Shah, as a combination discloses: The method of claim 1.  Boshy discloses comprising: generating an exploration model for the content provider platform to use for selecting exploration content items to serve for the exploration traffic (i.e., employing a model based on serving probabilities linked to CPC and CTR). [employing a model associated with serving probabilities, linked to grades further based on Cost per Click, CPC and Click Through Rate, CTR, as summarized in FIG 6]




Regarding claim 6, Boshy-Yan-Shah, as a combination discloses: The method of claim 5. Regarding [b], Boshy disclosing employing a model with percentages of exploration traffic [13:27-28]. 
Shah discloses: wherein the generating an exploration model comprises: 
determining ROEI metrics for the content providers; [As depicted in ¶4, “[a]dvertisements are ranked and selected based on expected revenue produced for an advertiser associated with the advertisement. Expected revenue may be referred to as expected cost per mille, or eCPM, referring to the expected cost per one thousand impression delivered for the advertisement”]and 
utilizing the ROEI metrics to populate the exploration model with percentages of exploration traffic to serve using exploration content items of the content providers. [As depicted in ¶4, “[a]dvertisements are ranked and selected based on expected revenue produced for an advertiser associated with the advertisement. Expected revenue may be referred to as expected cost per mille, or eCPM, referring to the expected cost per one thousand impression delivered for the advertisement”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Boshy and Yan, including mechanism(s) [c]-[c], as taught by Shah. One of ordinary skill would have been so motivated to include said mechanism(s), in order to best align click probability relevance to advertisement spending, facilitating a content delivery system’s ability to provide most relevant content to a user, said content corresponding to content or advertising most likely to cause the user to interact with the content, expected revenue typically calculated as a product of a bid amount (the amount the advertiser associated with the advertisement agrees to pay when an end user sees the advertisement on a web page and clicks on the advertisement), and a click probability), the operator of the content delivery system having control of the click probability.[¶¶3-4]
Regarding claim 9, Boshy-Yan-Shah, as a combination discloses: The method of claim 1. Boshy discloses: comprising: tracking user engagement with an exploration content item for training the user engagement model to predict likelihoods of users engaging with the exploration content item (i.e., measuring user interaction including session time, and consumption time). [9:5-19]Regarding claim 10, Boshy-Yan-Shah, as a combination discloses: The method of claim 9. Boshy discloses: comprising: removing an exploration content item from an exploration bucket and adding the exploration content item into a non-exploration bucket as a content item (i.e., merging exploration data, including CTR data into a measured data model, after a threshold). [11:48-59]Regarding claim 11, Boshy-Yan-Shah, as a combination discloses: The method of claim 1. Yan discloses [a]: wherein the determining an amount of spend comprises: determining the amount of spend based upon an amount of non-exploration spend over the timespan by the content provider (i.e., determining the amount spent over a period of time by a content provider); [10:27-35]

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Boshy, including mechanism(s) [a], as taught by Yan. One of ordinary skill would have been so motivated to include said mechanism(s), in order to best optimize not only Return on Investment goals but also content relevance to served users.[9:19-10:18-41]
Regarding claim 12, Boshy-Yan-Shah, as a combination discloses: The method of claim 1. Boshy discloses: comprising: populating the exploration model with an entry for an exploration content item (i.e., using a measured model, based on grades and probabilities). [FIG 6]Regarding claim 14, Boshy-Yan-Shah, as a combination discloses: The computing device of claim 13. Boshy discloses: comprising: 
generating an exploration model for the content provider platform to use for selecting exploration content items to serve for exploration traffic (i.e., using a measured model, based on grades and probabilities); [FIG 6] and 
periodically updating the exploration model (i.e., providing exploration content, including new content, which is not yet trained or “measured” is allocated to content users using a model which is not fully trained, a model whose weights are not yet determined pursuant for the need for the model to be trained to become a measured model, merging the newly trained model to an already existing measured model, over a time period associated with [b], until a time in which all content is no longer exploratory but rather mature and worthy of being merged with a mature, measured model, consistent with Applicant specification, ¶¶2-3). [11:61: determining a number of measures, including CTR, and a “number of served impressions”, and a “number of servings” associated with said impressions, over a “period of time” in association with “exploration” association with content of an “exploration group”, a “group of recommendation” representing content “newly added to the recommendation system”, as depicted in 11:13-63, until when said content evolves [after a “threshold (e.g., number of experiments) that is specified in the configuration data in a data store to determine whether there is sufficient measured data”] to become mature and is so is “merge[d]” together with a mature “measured” model associated with serving probabilities, linked to grades further based on Cost per Click, CPC and Click Through Rate, CTR, as summarized in FIG 6]Regarding claim 15, Boshy-Yan-Shah, as a combination discloses: The computing device of claim 13. Boshy discloses: comprising: generating an exploration model for the content provider platform to use for selecting exploration content items to serve for exploration traffic (i.e., generating a model based on grading associated with serving probabilities). [FIG 6]Regarding claim 16, Boshy-Yan-Shah, as a combination discloses: The computing device of claim 15. Boshy discloses: comprising: populating the exploration model with an entry specifying a first percentage of exploration traffic for a first exploration content item (i.e., generating a model based on grading associated with serving probabilities, including percentages of exploration or new content). [FIG 6]Regarding claim 17, Boshy-Yan-Shah, as a combination discloses: The computing device of claim 13. Boshy discloses: comprising: adjusting the percentage of exploration traffic based upon a minimum exploration percentage metric (i.e., generating a model based on grading associated with serving probabilities, including percentages of exploration or new content). [13:27-28, depicting a minimum percentage of new content; see also FIG 6]
Claim(s) 3, 7-8, 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Boshy in view of Yan, Shah  and further in view of Blacker (US 2020/0242657).

Regarding claim 3, 19, Boshy-Yan-Shah, as a combination discloses: The method of claim 1, The non-transitory machine readable medium of claim 18. Regarding [a], Boshy discloses a configurable base [12:45-53: a “configurable value”, a control factor associated with CPC and CTR].The aforementioned combination does not explicitly disclose, as disclosed by Blacker [a]: comprising: 
[a]: determining and enforcing a maximum number of simultaneous content items of the content provider that can be maintained for serving the exploration traffic based upon the ROEI and a configurable base value (i.e., wherein enforcing a maximum simultaneous content is akin to enforcing licenses limiting a maximum number of impressions or simultaneous ad campaigns). [¶24]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Boshy, including mechanism(s) [a], as taught by Blacker. One of ordinary skill would have been so motivated to include said mechanism(s), in order to not only limit the maximum number of impressions, preventing overexposure, but also ameliorating returns with respect to investments.[¶¶24, 31]

Regarding claim 7, Boshy-Yan-Shah, as a combination discloses: The method of claim 5. Regarding [a], Shah discloses an ROEI metric (i.e., determining an expected cost ratio, a cost per mille, or eCPM, consistent with Applicant’s specification, ¶2 detailing ranking of available content based on value of bids) [As depicted in ¶4, employing “expected cost per mille” in association with providing content to users].
The aforementioned combination does not explicitly disclose, as disclosed by Blacker [a]:  comprising: populating the exploration model with a first entry for a first content provider, wherein the first entry comprises a first identifier of the first content provider, a first ROEI for the first content provider, and a first maximum number of simultaneous exploration content items for the first content provider (i.e., having licenses enforcing maximum impressions). [¶37: employing identifiers for “track[ing] the number of digital ads” that “are served” using a “feedback” engine]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Boshy, including mechanism(s) [a], as taught by Blacker. One of ordinary skill would have been so motivated to include said mechanism(s), in order to not only limit the maximum number of impressions, preventing overexposure, but also ameliorating returns with respect to investments.[¶¶24, 31]
Regarding claim 8, Boshy-Yan-Shah-Blacker as a combination discloses: The method of claim 7. Blacker discloses [a]: comprising: populating the exploration model with a second entry for a second content provider, wherein the second entry comprises a second identifier of the second content provider, a second ROEI for the second content provider, and a second maximum number of simultaneous exploration content items for the second content provider (i.e., having licenses enforcing maximum impressions). [¶37: employing identifiers for “track[ing] the number of digital ads” that “are served” using a “feedback” engine]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Boshy, including mechanism(s) [a], as taught by Blacker. One of ordinary skill would have been so motivated to include said mechanism(s), in order to not only limit the maximum number of impressions, preventing overexposure, but also ameliorating returns with respect to investments.[¶¶24, 31]

Regarding claim 20, Boshy-Yan-Shah-Blacker, as a combination discloses: The non-transitory machine readable medium of claim 19. Boshy discloses: wherein the operations comprise: determining the configurable base value based upon a minimum percentage metric (i.e., wherein a configurable base value is comprised of a configurable value, a control factor associated with CPC and CTR, and also associated with a minimum percentage of new content or exploration content). [12:45-59, 13:27-28]

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    4918
    5667
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682